Citation Nr: 1007780	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  01-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a left knee injury, currently rated as 10 
percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to June 
1998.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In December 2007, the Board issued a decision denying the 
Veteran's appeal.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an Order issued in April 2009, the Court granted 
a joint motion of the parties and remanded the Veteran's 
claim for a higher rating for his left knee disability for 
action in compliance with the joint motion.  In the joint 
motion, the appellant expressly abandoned his appeal with 
respect to the other matters decided in the December 2007 
Board decision.


REMAND

In the December 2007 decision, the Board determined that the 
Veteran was not entitled to more than a 10 percent schedular 
rating for his left knee disability.  The Board did not 
address the claim on an extra-schedular basis, but rather 
referred the issue of entitlement to a TDIU to the RO.  

In the joint motion the parties agreed that the claim for an 
increased rating for the knee should be remanded for 
consideration of an extra-schedular rating consistent with 
38 C.F.R. § 3.321 (2009).  The parties also agreed that the 
Board should respond appropriately to the appellant's claim 
that he is unable to work due to his left knee disability.  

The Board notes that a claim for a TDIU has not been 
adjudicated by the RO.  According to VA General Counsel, the 
question of TDIU entitlement may be considered as a component 
of an appealed increased rating claim if the TDIU claim is 
based solely upon the disability or disabilities which are 
the subject of the increased rating claim.  Since the 
Veteran's claim for a TDIU is based on the left knee 
disability currently on appeal, the Board also has 
jurisdiction over the TDIU claim.  See VAOGCPREC 6-96.  

Furthermore, in light of the Court's action, the Board has 
determined that further development to obtain additional 
available medical records, as well as an updated VA 
examination and opinion as to the occupational impact of the 
service-connected knee disability is warranted.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The Veteran should be provided with a 
Form 21- 8940, Veteran's Application for 
Increased Compensation Based Upon 
Unemployability, and provide appropriate 
notice of the evidence required to 
substantiate this claim and of the 
respective duties of VA and the claimant 
in obtaining evidence.  

2.  If the Veteran identifies any 
pertinent, outstanding evidence, the RO 
should undertake appropriate development 
to obtain that evidence.  In any event, 
the RO should obtain any more recent VA 
outpatient records pertaining to 
treatment or evaluation of the Veteran's 
left knee.

3.  Then, the Veteran should be afforded 
a VA examination by an examiner with 
sufficient expertise to determine the 
current severity of the service-connected 
residuals of a left knee injury.  The 
claims folders must be made available to 
and be reviewed by the examiner, and any 
indicated studies should be performed.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement, and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service-connected disability on 
his ability to work, to include whether 
it is sufficient by itself to render the 
Veteran unemployable.

The rationale for all opinions expressed 
must be provided.

4.  The RO should undertake any other 
development it determines to be 
warranted.

5.  Then, the RO should adjudicate the 
Veteran's claim for an increased rating 
for left knee disability, to include 
entitlement to a TDIU on the basis of the 
left knee disability.  In should 
specifically address whether referral of 
this case for extra-schedular 
consideration is in order.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
attorney should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


